DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed September 23, 2021, has been entered.  Claims 1-25 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Canner (WO 2915/061352 A2)


Regarding claim 1, Canner describes an apparatus for use with negative pressure (Title, “Negative Pressure Wound Closure Device”), comprising: 
a clamping structure (a stabilizing structure 6000, 6100, 6400, 8000, as examples; para. [0200], para. [0218], para. [0344], para. [0244]; Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C; with at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 54A-54G; 56A-J; 57A-J; tissue anchors 6204; para. [0228]; Fig. 19A; or one or more latching mechanism 5402, 5404, 5450, 5460, 5484, 5486; para. [0294]-[0302], para. [0306], para. [0309], para. [0311]; Fig. 40-46) having a first end, a second end, a length extending from the first end and the second end, a width transverse to the length extending along a central transverse axis of the clamping structure, and a height transverse to the length and the width, wherein the length and width are greater than the height (a stabilizing structure 6000, 8000, with at least one stabilizing clip, tissue anchor, and/or latching mechanism, has a first end, a second end, a length, width and height wherein the length and width are greater than the height as illustrated in Fig. 54A as an example), the clamping structure comprising: 
a first side and a second side extending the length of the clamping structure (a stabilizing structure 6000, 6100, 6400, 8000, as examples; para. [0200], para. [0218], para. [0344], para. [0244]; Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C; with at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 54A-54G; 56A-J; 57A-J; tissue anchors 6204; para. [0228]; Fig. 19A; or one or more latching 
a plurality of elongate strips (elongate strips 4202, 6006, 6064, 2032, 2304, 2406; para. [0152] [0200] [0213] [0325] [0326]: Fig. 2A-F, Fig. 13A-13D, Fig. 48, Fig. 49A-49B, para. [0032] states “ a plurality of intervening members connecting the elongate strips, wherein the plurality of intervening members are configured to pivot to the strips to allow the plurality of elongate strips to collapse relative to each other.”) extending the length of the clamping structure (a stabilizing structure 6000, 6100, 6400, 8000, as examples; para. [0200], para. [0218], para. [0344], para. [0244]; Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C; with at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 54A-54G; 56A-J; 57A-J; tissue anchors 6204; para. [0228]; Fig. 19A; or one or more latching mechanism 5402, 5404, 5450, 5460, 5484, 5486; para. [0294]-[0302], para. [0306], para. [0309], para. [0311]; Fig. 40-46) from the first end to the second end, wherein the plurality of elongate strips comprise two outermost elongate strips defining a first sidewall along the first side and a second sidewall along the second side (as illustrated in Fig. 13A-15E and 54A as examples; specifically, annotated Fig, 14A, provided below, illustrates wherein the plurality of elongated strips comprise two outermost elongated strips defining a first sidewall along the first side and a second sidewall along the second side); 

    PNG
    media_image1.png
    787
    673
    media_image1.png
    Greyscale

a plurality of intervening members (intervening members 4204, 6010, 6062, 6036; para. [0152], {0201], [0210], [0213], [0214]; Fig. 2A-2F, 13A-13D, 15D) connecting the plurality of elongate strips (elongate strips 4202, 6006, 6064, 2032, 2304, 2406; para. [0152] [0200] [0213] [0325] [0326]: Fig. 2A-F, Fig. 13A-13D, Fig. 48, Fig. 49A-49B, para. [0032] states “a plurality of intervening members connecting the elongate strips, wherein the plurality of intervening members are configured to pivot to the strips to allow the plurality of elongate strips to collapse relative to each other.”), wherein the plurality of intervening members are configured 
a plurality of cells (cells 2408, 4210, 6004, 6030; para. [0156] [0200] [0210] [0331] [0326]; Fig. 2A, Fig. 13A-13D, Fig. 14A, Fig. 50) provided side-by-side in a horizontal plane parallel to the length and width of the clamping structure (a stabilizing structure 6000, 6100, 6400, 8000, as examples; para. [0200], para. [0218], para. [0344], para. [0244]; Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C; with at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 54A-54G; 56A-J; 57A-J; tissue anchors 6204; para. [0228]; Fig. 19A; or one or more latching mechanism 5402, 5404, 5450, 5460, 5484, 5486; para. [0294]-[0302], para. [0306], para. [0309], para. [0311]; Fig. 40-46), each cell defined by a plurality of walls formed by either the elongate strips or the intervening members, each cell having:
 a top end, 
a bottom end, and  
an opening extending through the top and bottom ends in a direction parallel to the height of the clamping structure (as illustrated in annotated Fig. 14A above,  the opening extends through the top and bottom ends in a direction parallel to the height of the clamping structure).
Canner does not explicitly disclose the claim limitation wherein at least the first and second sidewalls defined by the outermost elongated strips are configured to increase curvature along the horizontal plane upon collapse of the plurality of cells such that the first end and the second end approach the central transverse axis.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the stabilizing structures of Canner such that the first and second sidewalls defined by the outermost elongated strips are configured to increase curvature along the horizontal plane upon collapse of the plurality of cells such that the first end and the second end approach the central transvers axis to enhance wound healing in some clinical scenarios such as placing the stabilizing structure over a bulging body part to enhance wound healing.  

Regarding claim 2, dependent from claim 1, Canner teaches the claim limitation wherein the first sidewall comprises a concave shape curved or bent concavely along the horizontal plane with respect to the a longitudinal axis of clamping structure, and wherein the second sidewall comprises a convex shape curved or bent convexly along the horizontal plane with respect to the longitudinal axis of the clamping structure (as illustrated in Fig. 17, Fig. 18A-18C). 
 
Regarding claim 3, dependent from claim 1, Canner teaches the claim limitation wherein the length of the clamping structure (stabilizing structure 6100, as an example; para. [0219], Fig. 18; also Fig. 17) is greater than the width of the clamping structure (stabilizing structure 6100, as an example; para. [0219], Fig. 18; also Fig. 17, as examples).  
Regarding claim 4, dependent from claim 1, Canner teaches the claim limitation wherein the clamping structure (stabilizing structure 6100, as an example; para. [0219], Fig. 18; also Fig. 17) is symmetrical about the central transverse axis (as illustrated in Fig. 18 and Fig. 17, as examples).  

Regarding claim 5, dependent from claim 1, Canner teaches the claim limitation wherein wherein the first sidewall and the second wall side taper toward the first and second end (as illustrated in Fig. 18 and Fig. 17, as examples).  



Regarding claim 7, dependent from claim 1, Canner teaches the claim limitation wherein the plurality of elongate strips (elongate strips 4202, 6006, 6064, 2032, 2304, 2406; para. [0152] [0200] [0213] [0325] [0326]: Fig. 2A-F, Fig. 13A-13D, Fig. 48, Fig. 49A-49B, para. [0032] states “ a plurality of intervening members connecting the elongate strips, wherein the plurality of intervening members are configured to pivot to the strips to allow the plurality of elongate strips to collapse relative to each other.”) further comprises at least one elongate strip positioned between the first sidewall and the second sidewall (as illustrated in embodiments in Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C).  

Regarding claim 8, dependent from claim 1, Canner discloses the claim limitation wherein each of the elongate strips (elongate strips 4202, 6006, 6064, 2032, 2304, 2406; para. [0152] [0200] [0213] [0325] [0326]: Fig. 2A-F, Fig. 13A-13D, Fig. 48, Fig. 49A-49B, para. [0032] states “ a plurality of intervening members connecting the elongate strips, wherein the plurality of intervening members are configured to pivot to the strips to allow the plurality of elongate strips to collapse relative to each other.”) is arranged in parallel or semi-parallel fashion (as illustrated in embodiments in Fig. 13A-15E; Fig. 54A-54E).  



Regarding claim 10, dependent from claim 9, Canner discloses the claim limitation wherein at least some of the diamond-shaped cells are subdivided from larger diamond-shaped cells (stabilizing structure 8000 as illustrated in Fig. 54A-54C, for example; Para. [0207] states “For example, as depicted in Figure 14A, the cells 6004 may be diamond-shaped or parallelpiped with smaller diamond-like shapes 6020 located within larger diamonds 6022.”).  

Regarding claim 11, dependent from claim 1, Canner discloses the claim limitation wherein at least some of the cells are parallelpiped-shaped (stabilizing structure 8000 as illustrated in Fig. 54A-54C, for example; Para. [0207] states “For example, as depicted in Figure 14A, the cells 6004 may be diamond-shaped or parallelpiped with smaller diamond-like shapes 6020 located within larger diamonds 6022.”).  
Regarding claim 12, dependent from claim 1, Canner discloses the claim limitation wherein the lengths of the cells along an elongate strip are progressively shorter toward the first end and the second end (as illustrated in stabilizing structure in Fig. 17, as an example).  



Regarding claim 14, dependent from claim 13, Canner discloses the claim limitation wherein the one or more detachable segments comprises attachment elements (the detachable segment, or stabilizing structure such as the stabilizing structure illustrated in Fig. 19, may comprise at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 54A-54G; 56A-J; 57A-J; tissue anchors 6204; para. [0228]; Fig. 19A; or one or more latching mechanism 5402, 5404, 5450, 5460, 5484, 5486; para. [0294]-[0302], para. [0306], para. [0309], para. [0311]; Fig. 40-46).  

Regarding claim 15, dependent from claim 13, wherein the clamping structure (a stabilizing structure 6000, 6100, 6400, 8000, as examples; para. [0200], para. [0218], para. [0344], para. [0244]; Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C; with at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 54A-54G; 56A-J; 57A-J; tissue anchors 6204; para. [0228]; Fig. 19A; or one or more latching 

Regarding claim 16, dependent from claim 15, Canner discloses the claim limitation wherein the inner segment (inner surface 5430, 5440; para. [0296]; Fig, 41-44) comprises receiving elements configured to receive attachment elements (one or more latching mechanism 5402, 5404, 5450, 5460, 5484, 5486; para. [0309], para. [0311]; Fig. 40-46) of the one or more detachable segments (stabilizing structure embodied in Fig. 17).  

Regarding claim 17, dependent from claim 1, Canner discloses the claim limitation comprising a first clamping structure and a second clamping structure (as illustrated in Fig. 27A comprising a porous pad including two different types of stabilizing structures; further described in para. [0267]).  


Regarding claim 21, dependent from claim 1, further comprising a drape (para. [0023] states “applying negative pressure through the at least one drape to the wound via a source of negative pressure.”).  

Regarding claim 22, dependent from claim 21, Canner describes the claim limitation further comprising a port, wherein the port is configured to transmit negative pressure through a drape placed over the structure (Para. [0015] states “The apparatus may further comprise a negative pressure port configure to deliver negative pressure to the stabilizing structure to cause the stabilizing structure to collapse”; a port is illustrated in Fig. 1).  

Regarding claim 23, Canner discloses a method of grabbing one or more objects, comprising: providing the clamping structure (a stabilizing structure 6000, 6100, 6400, 8000, as examples; para. [0200], para. [0218], para. [0344], para. [0244]; Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C; with at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 54A-54G; 56A-J; 57A-J; tissue anchors 6204; para. [0228]; Fig. 19A; or one or more latching mechanism 5402, 5404, 5450, 5460, 5484, 5486; para. [0294]-[0302], para. [0306], para. [0309], para. [0311]; Fig. 40-46) of claim 1; and applying the clamping structure on the surface of one or more objects (para. [0228]- [0230] teach tissue anchors 6204 that act as clamps to engage a wound closure device with the surrounding tissue; 

Regarding claim 24, dependent from claim 23, Canner discloses the claim limitation wherein the first sidewall comprises a concave shape curved or bent concavely along the horizontal plane with respect to a longitudinal axis of the clamping structure, wherein the second sidewall comprises a convex shape curved or bent convexly along the horizontal plane with respect to the longitudinal axis of the clamping structure (See stabilizing structure 6100 as illustrated in Fig. 18A and described in para [0218], the first sidewall comprises a concave shape curved or bent concavely along the horizontal plane with respect to a longitudinal axis of the clamping structure, wherein the second sidewall comprises a convex shape curved or bent convexly along the horizontal plane with respect to the longitudinal axis of the clamping structure. . Para [0218] teaches that Fig. 18A-C depict stabilizing structures 6100 similar to the stabilizing structures described “herein this section or elsewhere in the specification”, including structure 14A illustrated above that may be shaped as stabilizing structure 6100.  Para [0218] states “As will be understood by one of skill in the art, such an upward or downward curving may be applied to any of the stabilizing structures described herein this section or elsewhere in the specification.”  Para [0219] teaches the stabilizing structure 6100 is curved and fits over 

Regarding claim 25, dependent from claim 23, further comprising: covering the clamping structure with a drape sealed to the surface of one or more objects surrounding one or more object; and applying negative pressure through the drape to the structure via a source of negative pressure, wherein the application of negative pressure causes the clamping structure to horizontally collapse (Para. [0196]-[0197] teaches wound closure and treatment methods including covering a clamping structure with a drape sealed to the surface of one or more objects surrounding one or more object; and applying negative pressure through the drape to the structure via a source of negative pressure. Para. [0210] teaches how stabilizing structures collapse horizontally under negative pressure as illustrated in Fig 15A-15D.). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Canner (WO 2015/061352 A2) in view of Dunn (US 2014/0180225 A1) .
Regarding claim 18, dependent from claim 17, Canner is silent regarding the claim limitation wherein the second clamping structure is attached to a top of the first clamping 
Dunn teaches negative wound closure devices wherein a second clamping structure is attached to the top of the first clamping structure by tissue anchors 106 as described in para. [0058]-[0059], as examples.  Para. [0080], second to the last sentence, states “When negative pressure is applied, the elements work together to close the wound in a desired direction. FIG. 4E illustrates a rectangular wound 240 using closure elements 242, 244, 246, 248 and 250 to fill the wound 240. The tissue anchors of each closure element can also attach to the adjoining closure element(s). With suction applied to the central elements 224, 250, the adjoining elements are drawn towards the central elements to close the wound” as illustrated in Fig 4D-4E.  The tissue anchors may be located on the top, bottom, or sides of the wound closure elements for purposes of joining the elements so that the elements work together to close the wound in a desired direction.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include within an apparatus for use with negative pressure a second clamping structure that is attached to a top of the first clamping structure for the purpose of joining the clamping structures so that the elements work together to close the wound in a desired direction as taught by Dunn.

Regarding claim 19, dependent from claim 17, Canner is silent regarding the claim limitation wherein the second clamping structure comprises receiving elements configured to 
Dunn teaches negative wound closure devices wherein a second clamping structure is attached to the top of the first clamping structure by tissue anchors 106 described in para. [0058]-[0059], as examples.  Para. [0080] states “When negative pressure is applied, the elements work together to close the wound in a desired direction. FIG. 4E illustrates a rectangular wound 240 using closure elements 242, 244, 246, 248 and 250 to fill the wound 240. The tissue anchors of each closure element can also attach to the adjoining closure element(s). With suction applied to the central elements 224, 250, the adjoining elements are drawn towards the central elements to close the wound” as illustrated in Fig. 4D-4E.  The tissue anchors may be located on the top, bottom, or sides of the wound closure elements for purposes of joining the elements so that the elements work together to close the wound in a desired direction.  In addition, Dunn teaches in para. [0058] “The tissue grasping surface 104 includes a plurality of outward-facing tissue anchor elements 106, which in the preferred embodiment are a plurality of closely-spaced barbs, hooks or tissue grasping elements, which can be integrally formed in the mesh film.”  The hooks on the second clamping structure (wound closure elements) are receiving elements configured to receive attachment elements (hooks) of the first clamping structure.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include within an apparatus for use with negative pressure a second clamping structure .
Response to Arguments
The rejection above has been updated in view of Applicant’s amendments to the claims.  Applicant's arguments filed September 23, 2021 (“REPLY”), have been fully considered but they are not persuasive.  Applicant asserts, on page 6 of the REPLY, that Canner does not teach the claim limitation “wherein at least the first and second sidewalls defined by the outermost elongated strips are configured to increase curvature along the horizontal plane upon collapse of the plurality of cells such that the first end and the second end approach the central transverse axis.
As described above, Canner teaches the amended claim limitation of sidewalls as described above and illustrated in Fig. 14A above.  Canner describes in para [0218], and illustrated in Fig. 18A, one embodiment of a structure 6100 that have side walls that are curved as claimed.  Canner describes in para [0218], and illustrated in Fig. 18A, one embodiment of a structure 6100 that have side walls that are curved.  Para [0218] teaches that Fig. 18A-C depict stabilizing structures 6100 similar to the stabilizing structures “described herein this section or elsewhere in the specification”, including structure 14A illustrated above that may be shaped as stabilizing structure 6100.  Para [0218] states “As will be understood by one of skill in the art, such an upward or downward curving may be applied to any of the stabilizing structures described herein this section or elsewhere in the specification.”  Para [0219] teaches the stabilizing structure 6100 is curved and fits over body parts that bulge upward and outward, or 
In addition, Applicant is asserted functional differences between the structures of the present invention and the prior art without asserting any structural differences between these structures.  The claimed structure and the teachings of the structural elements of the prior art are equivalent and functionally both structures should behave the same way upon collapse, unless applicant is able to prove differently.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        

/PHILIP R WIEST/Primary Examiner, Art Unit 3781